IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE


DON L. HANCOCK,
                                  AT NASHVILLE

                                                )
                                                                     FILED
                                                )   C.C.A. NO. 01C01-9710-CR-00489
                                                                      July 30, 1998
       Appellant,                               )
                                                )   DAVIDSON COUNTY
                                                                   Cecil W. Crowson
VS.                                             )   (No. 2554 Below)
                                                                  Appellate Court Clerk
                                                )
STATE OF TENNESSEE,                             )   The Hon. Thomas H. Shriver
                                                )
       Appellee.                                )   (Dismissal of Habeas Corpus Petition)


                                          ORDER

                 This matter is before the Court upon the state’s motion requesting that the

judgment in the above-styled cause be affirmed pursuant to Rule 20, Tennessee Court of

Criminal Appeals Rules. Finding that the trial court lacked jurisdiction to consider the

appellant’s claim, we affirm the denial of the appellant’s petition for habeas corpus relief.



                 In this appeal, the appellant contends that his sentence is expired based on

sentence credits to which he claims he is entitled but was not given. In denying relief, the

trial court found that it was without jurisdiction to review the calculation of sentence

reduction credits.



                 A habeas corpus petition must contain allegations suggesting either that the

petitioner's convictions are void or that his sentence has expired. Otherwise the petition

is facially invalid and subject to summary dismissal. Archer v. State, 851 S.W.2d 157

(Tenn.1993). Habeas corpus relief is not available to challenge Department of Correction

matters that have no bearing on the validity of the restraining conviction, the resulting

sentence, or the expiration of the sentence. See, e.g., State v. Warren, 740 S.W.2d 425,

428 (Tenn. Crim. App. 1986). Thus, complaints regarding sentence credit miscalculations

that relate to release eligibility short of full service of the sentence do not warrant habeas

corpus relief.



                 In the present case, the appellant’s contention deals with inactions by the

Department of Correction relative to properly crediting him with sentence reduction credits.

As the trial court concluded, the appellant’s claim does not state a ground for habeas
corpus relief.



                 Accordingly, based on our review of the appellant’s brief, the state’s motion,

and the record in this case, we conclude that this is an appropriate case for affirmance

under Rule 20.



                 IT IS, THEREFORE, ORDERED that the judgment of the trial court is

affirmed pursuant to Rule 20, Tennessee Court of Criminal Appeals Rules. The appellant

being indigent, costs are taxed to the state.


                                             _____________________________
                                             DAVID H. WELLES, JUDGE


CONCUR:


_____________________________
JERRY L. SMITH, JUDGE


_____________________________
THOMAS T. WOODALL, JUDGE




                                              - 2 -